     Case 3:20-cv-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.659 Page 1 of 62



 1     Brian K. Cline, State Bar no.: 246747
       brian@clineapc.com
 2           CLINE, APC
             7855 Ivanhoe Ave, Suite 408
 3           La Jolla, CA 92037
             858/373.9337 (t)
 4
 5     Attorneys for Plaintiffs
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     CALVIN KALASHO and MATTHEW                        Case No.: 3:20-cv-1423-BEN-AHG
12     PUTRUS,
                                         Plaintiffs,     DECLARATION OF BRIAN K.
13                                                       CLINE ISO PLAINTIFFS’
14     v.                                                RESPONSE/OPPOSITION TO
                                                         DEFENDANT’S MOTION TO
15     BMW OF NORTH AMERICA, LLC and
                                                         COMPEL ARBITRATION
       DOES 1–10,
16
                                       Defendants.
17
18
19                                DECLARATION OF BRIAN K. CLINE
20           I, Brian Kelly Cline, declare as follows:
21           1.     I am an attorney admitted to the Southern District of California and counsel
22     of record for plaintiffs CALVIN KALASHO and MATTHEW PUTURS (“Plaintiffs”) in
23     the above-entitled action. My knowledge of the information and events described herein
24     derives from a combination of my personal knowledge and a careful review of relevant
25     court records and communications with other attorneys, and if called as a witness, I could
26     and would competently testify thereto.
27
28

                                                   1
                                      DECLARATION OF BRIAN K. CLINE
                                                                              3:20-cv-1423-BEN-AHG
     Case 3:20-cv-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.660 Page 2 of 62



 1           2.       I submit this declaration in support of Plaintiffs’ response/opposition to
 2     defendant BMW OF NORTH AMERICA, LLC’s (Defendant) motion to compel
 3     arbitration.
 4           3.       Pursuant to valid discovery in this matter, Defendant provided Defendant’s
 5     express written warranty given to Plaintiffs with respect to the Subject Vehicle, in this
 6     matter. Attached hereto is a copy of the express warranty given to Plaintiffs, bate stamped
 7     by Defendant. Select portions have been provided as Exhibit “1” for ease of Court, while
 8     the complete warranty is provided as Exhibit “2.” Those select portions are found on the
 9     following BMW NA bate stamped pages follows:
10                 BM NA 0861 [page 2]:
11                    WARRANTOR
12                    BMW of North America, LLC (BMW NA) warrants…distributed by BMW
13                    NA…to the first retail purchaser, and each subsequent purchaser. [Emphasis
14                    added.]
15                    WARRANTY PERIOD
16                    …warranty period is 48 months or 50,000 miles…
17                 BMW NA 0894 [page 35]
18                    BBB AUTO LINE
19                    If you wish to use the program…If you decide to arbitrate…The decision is
20                    binding on BMW NA if you decide to accept it. [Emphasis added.]
21                 BMW NA 0895 [page 36]
22                    Important: …You may also be required to use BBB AUTO LINE before
23                    seeking remedies under your state’s Lemon Law. [Emphasis added.]
24                    CALIFORNIA RESIDENTS
25                    2.    If you have a problem arising under a BMW NA written warranty, we
26                    encourage you to bring it to our attention. If we are unable to resolve it, you
27                    may file a claim with BBB AUTO LINE. [Emphasis added.]
28                 BMW NA 0986 [page 37]

                                                    2
                                       DECLARATION OF BRIAN K. CLINE
                                                                                  3:20-cv-1423-BEN-AHG
     Case 3:20-cv-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.661 Page 3 of 62



 1                6.    …You are not required to use BBB AUTO LINE before pursuing rights
 2                and remedies under any other state or federal law…If you choose to seek
 3                redress by pursuing rights and remedies not created by California Civil Code
 4                Section 1793.22 or Title I of the Magnuson-Moss Warranty Act, resort to BBB
 5                AUTO LINE is not required by those statutes. [Emphasis added.]
 6              BMW NA 0987 [page 38]
 7                10.   You may reject the decision by a BBB AUTO LINE arbitrator. If you
 8                reject the decision, you will be free to pursue further legal action. The
 9                arbitrator’s decision and any findings will be admissible in a court action.
10                [Emphasis added.]
11
12     Dated: December 14, 2020            CLINE, APC
13
14                                         BY: s/Brian K. Cline
                                               Attorneys for Plaintiffs
15                                             brian@clineapc.com
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                   DECLARATION OF BRIAN K. CLINE
                                                                            3:20-cv-1423-BEN-AHG
     Case 3:20-cv-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.662 Page 4 of 62



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                    Exhibit “1”
28

                                               4
                                  DECLARATION OF BRIAN K. CLINE
                                                                       3:20-cv-1423-BEN-AHG
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.663
    NEW VEHICLE LIMITED WARRANTY FOR
    PASSENGER CARS AND LIGHT TRUCKS —
    2019 MODELS (VALID ONLY IN THE U.S.A. INCLUDING
    PUERTO RICO)

    WARRANTOR
    BMW of North America, LLC (BMW NA) warrants during the Warranty Period
    the 2019 U.S.-specification BMW vehicles distributed by BMW NA or sold
    through the BMW NA European Delivery Program against defects in materials
    or workmanship to the first retail purchaser, and each subsequent purchaser.

    WARRANTY BEGINS
    Coverage begins on the date of first retail sale or the date the vehicle is first
    placed into service as a sales demonstrator, Aftersales Mobility Program (AMP)
    Vehicle or company vehicle, whichever is earlier.

    WARRANTY PERIOD
    The warranty period is 48 months or 50,000 miles, whichever occurs first,
    except as noted below.

    WARRANTY COVERAGE
    To obtain warranty service coverage, the vehicle must be brought, upon
    discovery of a defect in material or workmanship, to the workshop of any
    authorized BMW center in the United States (including Puerto Rico) during
    normal business hours.
    The authorized BMW center will, without charge for parts and labor (including
    diagnosis), either repair or replace the defective part(s) using new or authorized
    remanufactured parts. The decision whether to repair or replace said part(s) is
    solely the prerogative of BMW NA. Parts for which replacements are made
    become the property of BMW NA. In all cases, a reasonable time must be
    allowed for warranty repairs to be completed after the vehicle is received by the
    authorized BMW center.
    Warranty repairs do not constitute an extension of the original limited warranty
    period for the vehicle or a part thereof.



                                            2

                                                                    BMW NA 0861
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.664
    BBB AUTO LINE
    If your concern is still not resolved to your satisfaction, BMW NA offers
    additional assistance through BBB AUTO LINE in ARKANSAS, CALIFORNIA,
    GEORGIA, IDAHO, IOWA, KENTUCKY, MARYLAND, MASSACHUSETTS,
    MINNESOTA, PENNSYLVANIA, and VIRGINIA. BBB AUTO LINE is a dispute
    resolution program administered by the Council of Better Business Bureaus.
    BBB AUTO LINE resolves disputes through mediation or arbitration. Mediation
    is an informal proceeding whereby a neutral third party (mediator) helps the
    parties to find an acceptable resolution. Arbitration is also an informal
    proceeding in which an impartial third party renders a decision after a hearing at
    which both parties have an opportunity to be heard. You can select mediation or
    arbitration or both.
    The program is free of charge to you, the consumer, but there are some
    minimum requirements for participation in the program. Please contact BBB
    AUTO LINE at the address or phone number listed below for more details:
      BBB AUTO LINE
      3033 Wilson Boulevard, Suite 600
      Arlington, VA 22201
      1 800 955-5100

    If you wish to use the program and you qualify for participation, you will be
    required to provide the following information:
    䉯 Your name and address
    䉯 The Vehicle Identification Number (VIN)
    䉯 The make, model and year of your vehicle
    䉯 A description of the problem with your vehicle
    BBB AUTO LINE will also ask you for other information that may help resolve
    your concerns, such as the purchase price of your vehicle, any mileage at the
    time of purchase, the current mileage, and copies of repair orders.
    BBB AUTO LINE will notify you when your claim has been filed. If you decide to
    arbitrate, you may attend the hearing in person or by telephone. You may bring
    witnesses and give supporting evidence. You may also submit your claim in
    writing and ask for a decision on the documents you submit, without attending
    a hearing. BBB AUTO LINE will usually render a decision within 40 days from
    the time you file your complaint. The decision is binding on BMW NA if you
    decide to accept it. BMW NA must comply with the decision within the time
    frame specified by the arbitrator.




                                            35

                                                                     BMW NA 0894
-01423-CAB-AHG         Document 20-1 Filed 12/14/20 PageID.665
     Important: You must use BBB AUTO LINE before asserting in court any rights
      or remedies created by the Magnuson Moss Warranty Act, (The Act) 15 U.S.C.
      Sec. 2301, et seq. You may also be required to use BBB AUTO LINE before
      seeking remedies under your state's Lemon Law. If you choose to seek redress
      by pursuing rights and remedies not created by Title 1 of Magnuson Moss
      Warranty Act, prior resort to the BBB AUTO LINE is not required by any
      provision of the Act.

      CALIFORNIA RESIDENTS
       1. BMW OF NORTH AMERICA, LLC (BMW NA) participates in BBB AUTO
          LINE, a mediation/arbitration program administered by the Council of Better
          Business Bureaus [3033 Wilson Boulevard, Arlington, Virginia 22201]
          through local Better Business Bureaus. The Arbitration Certification
          Program of the California Department of Consumer Affairs has certified
          BBB AUTO LINE and BMW.
       2. If you have a problem arising under a BMW NA written warranty, we
          encourage you to bring it to our attention. If we are unable to resolve it, you
          may file a claim with BBB AUTO LINE. Claims must be filed with BBB
          AUTO LINE within six (6) months after the expiration of the warranty.
       3. To file a claim with BBB AUTO LINE, call 1 800 955-5100. There is no
          charge for the call.
       4. In order to file a claim with BBB AUTO LINE, you will have to provide your
          name and address, the brand name and Vehicle Identification Number (VIN)
          of your vehicle, and a statement of the nature of your problem or complaint.
          You will also be asked to provide: the approximate date of your acquisition
          of the vehicle, the vehicle's current mileage, the approximate date and
          mileage at the time any problem(s) were first brought to the attention of
          BMW NA or one of our dealers, and a statement of the relief you are
          seeking. There is no charge to the customer in bringing this claim.
       5. BBB AUTO LINE staff may try to help resolve your dispute through
          mediation. If mediation is not successful, or if you do not wish to participate
          in mediation, claims within the program's jurisdiction may be presented to
          an arbitrator at an informal hearing. The arbitrator's decision should
          ordinarily be issued within 40 days from the time your complaint is filed;
          there may be a delay of 7 days if you did not first contact BMW NA about
          your problem, or a delay of up to 30 days if the arbitrator requests an
          inspection/report by an impartial technical expert or further investigation
          and report by BBB AUTO LINE.
                                              36

                                                                       BMW NA 0895
-01423-CAB-AHG            Document 20-1 Filed 12/14/20 PageID.666
     6. You are required to use BBB AUTO LINE before asserting in court any
        rights or remedies conferred by California Civil Code Section 1793.22. You
        are not required to use BBB AUTO LINE before pursuing rights and
        remedies under any other state or federal law. You are also required to use
        BBB AUTO LINE before exercising rights or seeking remedies created by
        Title I of the Magnuson-Moss Warranty Act, 15 U.S.C. sec. 2301 et seq. If
        you choose to seek redress by pursuing rights and remedies not created by
        California Civil Code Section 1793.22 or Title I of the Magnuson-Moss
        Warranty Act, resort to BBB AUTO LINE is not required by those statutes.
      7. California Civil Code Section 1793.2(d) requires that, if BMW NA or its
         representative is unable to repair a new motor vehicle to conform to the
         vehicle's applicable express warranty after a reasonable number of
         attempts, BMW NA may be required to replace or repurchase the vehicle.
         California Civil Code Section 1793.22(b) creates a presumption that BMW
         NA has had a reasonable number of attempts to conform the vehicle to its
         applicable express warranties if, within 18 months from delivery to the
         buyer or 18,000 miles on the vehicle's odometer, whichever occurs first,
         one or more of the following occurs:
        䉯 The same nonconformity [a failure to conform to the written warranty that
          substantially impairs the use, value or safety of the vehicle] results in a
          condition that is likely to cause death or serious bodily injury if the vehicle
          is driven AND the nonconformity has been subject to repair two or more
          times by BMW NA or its agents AND the buyer or lessee has directly
          notified BMW NA of the need for the repair of the nonconformity; OR
        䉯 The same nonconformity has been subject to repair 4 or more times by
          BMW NA or its agents AND the buyer has notified BMW NA of the need
          for the repair of the nonconformity; OR
        䉯 The vehicle is out of service by reason of repair of nonconformities by
          BMW NA or its agents for a cumulative total of more than 30 calendar
          days after delivery of the vehicle to the buyer.
        NOTICE TO BMW NA AS REQUIRED ABOVE SHALL BE SENT TO THE
        FOLLOWING ADDRESS:
                            BMW of North America, LLC
                     Customer Relations and Services Department
                                    P.O. Box 1227
                            Westwood, NJ 07675-12271
                                   800 831-1117
                          customerrelations@bmwusa.com

                                             37

                                                                       BMW NA 0896
-01423-CAB-AHG           Document 20-1 Filed 12/14/20 PageID.667
     8. The following remedies may be sought in BBB AUTO LINE: repairs,
        reimbursement for money paid to repair a vehicle or other expenses
        incurred as a result of a vehicle nonconformity, repurchase or replacement
        of your vehicle and compensation for damages and remedies available
        under BMW NA's written warranty or applicable law.
      9. The following remedies may not be sought in BBB AUTO LINE: punitive or
         multiple damages, attorney's fees, or consequential damages other than as
         provided in California Civil Code Section 1794(a) and (b).
     10. You may reject the decision issued by a BBB AUTO LINE arbitrator. If you
         reject the decision, you will be free to pursue further legal action. The
         arbitrator's decision and any findings will be admissible in a court action.
     11. If you accept the arbitrator's decision, BMW NA will be bound by the
         decision, and will comply with the decision within a reasonable time not to
         exceed 30 days after we receive notice of your acceptance of the decision.
     12. Please call BBB AUTO LINE at 1 800 955-5100 for further details about
         the program.
     IDAHO Residents IMPORTANT: IF THIS VEHICLE IS DEFECTIVE, YOU MAY
     BE ENTITLED UNDER THE STATE'S LEMON LAW TO REPLACEMENT OF
     IT OR A REFUND OF ITS PURCHASE PRICE OR YOUR LEASE PAYMENTS.
     HOWEVER, TO BE ENTITLED TO REFUND OR REPLACEMENT, YOU MUST
     FIRST NOTIFY THE MANUFACTURER, ITS AGENT, OR ITS AUTHORIZED
     DEALER OF THE PROBLEM IN WRITING AND GIVE THEM AN
     OPPORTUNITY TO REPAIR THE VEHICLE. YOU ALSO HAVE A RIGHT TO
     SUBMIT YOUR CASE TO THE CONSUMER ARBITRATION PROGRAM
     WHICH THE MANUFACTURER MUST OFFER IN THIS STATE.




                                            38

                                                                    BMW NA 0897
 Case 3:20-cv-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.668 Page 10 of 62



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   Exhibit “2”
28

                                           5
                              DECLARATION OF BRIAN K. CLINE
                                                                   3:20-cv-1423-BEN-AHG
                           Case 3:20-cv-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.669 Page 11 of 62




                                                                                                                                                  The Ultimate
                                                                                                                                                 Driving Machine8




More about BMW
bmwusa.com
1-800-334-4BMW


© 2018 BMW of North America, LLC



                                                                                                                     NEW  VEHICLE
Woodcliff Lake, New Jersey 07677
The BMW name, model names and logo are registered trademarks.
Printed in U.S.A. 06/18
                                                                                                                     NEWV  EHICLE
01 00 2 287 356

                                                                European vehicles and products may be shown.
                                                                                                                     LIMITED
                                                                                                                     LIMITED WARRANTY
                                                                                                                             WARRANTY
                                                                                                                     2019
                                                                                                                     2019 BMW
                                                                                                                          BMW M2,
                                                                                                                              M2, M4,
                                                                                                                                  M4, M5
                                                                                                                                      M5 &
                                                                                                                                         & M6
                                                                    All information is correct at time of printing
*01_00_2_287_356*                                                         and subject to change without notice.                            M6

                                                                                                                                                BMW NA 0856
                Case 3:20-cv-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.670 Page 12 of 62


Owner/Driver Information:

Name      ___________________________________________________

Address ___________________________________________________

          ___________________________________________________

          ___________________________________________________

          ___________________________________________________

Owner/Driver Telephones:

Business ___________________________________________________

Home      ___________________________________________________

Model     BMW M2, M4, M5 & M6
          _________________________________      2019
                                            Year _____________

VIN


Retail/In-Service Date _______________________________________

Trim Code ________________________________ Color Code _______

Production Date _____________________________________________

License Plate Number _______________________________________

BMW Center Telephone Numbers:

Offices   ___________________________________________________

Services ___________________________________________________


                                               BMW NA 0857
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.671 P
    Table of Contents
                                                                                           Page

    2019 Model Year Vehicles . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
    Overview of BMW Limited Warranties . . . . . . . . . . . . . . . . . . . . . 1
    New Vehicle Limited Warranty for Passenger Cars and Light Trucks
     — 2019 Models
     (Valid Only in the U.S.A. including Puerto Rico) . . . . . . . . . . . . . 2
     Warrantor . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
     Warranty Begins . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
     Warranty Period . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
     Warranty Coverage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
     Safety Belt Warranty — Kansas . . . . . . . . . . . . . . . . . . . . . . . . . . .3
     Other Items . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3
     General . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
    Limited Warranty — Rust Perforation 2019 Models . . . . . . . . . . . 6
     What is not covered . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7
    Federal Emissions System Defect Warranty
     (Valid Only in the U.S.A. including Puerto Rico) . . . . . . . . . . . . . 8
     What is not covered . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
     General . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .10
    Federal Emissions Performance Warranty
     (Valid Only in the U.S.A. including Puerto Rico) . . . . . . . . . . . . 11
     General . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
    California Emission Control Warranty Statement*
     Your Warranty Rights and Obligations . . . . . . . . . . . . . . . . . . 14
     Manufacturer's Warranty Coverage . . . . . . . . . . . . . . . . . . . . . . .14
     Owner's Warranty Responsibilities . . . . . . . . . . . . . . . . . . . . . . . .15
    California Emission Control System Limited Warranty*                          . . . . . . . 16
     What is not covered . . . . . . . . . . . . . . . . . . . . . . . . .       . . . . . . . .18
     General . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   . . . . . . . .19
     California Emission Warranty Parts List. . . . . . . . . . . . .            . . . . . . . .20
    Tire Warranty Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
    12 Volt Battery Care . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28




                                                                            BMW NA 0858
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.672
                                                Page
                                                       P
    Corrosion Protection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
     Restoring corrosion protection . . . . . . . . . . . . . . . . . . . . . . . . . .29
     Underbody maintenance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .29
    Gasoline Engines — Fuel Quality . . . . . . . . . . . . . . . . . . . . . . . 29
    Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
    Correcting, Updating or Changing Your Address and/or Vehicle
     Ownership Status Information . . . . . . . . . . . . . . . . . . . . . . . 30
    Exporting Your BMW Vehicle . . . . . . . . . . . . . . . . . . . . . . . . . . 30
    Customer Assistance Information . . . . . . . . . . . . . . . . . . . . . . 31
     Customer Assistance — Notification . . . . . . . . . . . . . . . . . . . . . .32
    BBB Auto Line . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
     California Residents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
    Special Programs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
    BMW Roadside Assistance                . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
     Owner's Eligibility . . . . . . .    . . . . . . . . . . . . . . . . . . . . . . . . . . . .39
     Getting Started . . . . . . . .      . . . . . . . . . . . . . . . . . . . . . . . . . . . .40
     Calling For Assistance . . . .       . . . . . . . . . . . . . . . . . . . . . . . . . . . .40
    Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
     Dispatch Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .41
     On-Site Assistance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .41
     Lock-Out . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .41
     Towing Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .41
     Sign-and-Drive . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .42
     Trip Interruption Benefits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .42
     Exclusions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .43




                                                                             BMW NA 0859
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.673 P
    2019 MODEL YEAR VEHICLES
     Series                     Body Style                  Models
     2 Series                   Coupe                       M2 Competition1
     4 Series                   Coupe                       M4, M4 CS
                                Convertible                 M4
     5 Series                   Sedan                       M5, M5 Competition1
     6 Series                   Gran Coupe                  M6
     1
      Factory equipped to be licensable for use on public roads, exclusions apply to
     vehicles used in formal and informal competitive events.



    OVERVIEW OF BMW LIMITED WARRANTIES




    *The California Emissions Control System Limited Warranty applies to all
    2019 U.S.-specification BMW vehicles registered in California, Connecticut,
    Delaware, Maine, Maryland, Massachusetts, New Jersey, New York, Oregon,
    Pennsylvania, Rhode Island, Vermont or Washington.
    The BMW limited warranties apply only to U.S.-specification BMW
    vehicles and cover eligible warranty repair or replacement work when the
    warranty service is performed at an authorized BMW center in the United
    States (including Puerto Rico), subject to all applicable exclusions and/or
    limitations.
                                              1

                                                                     BMW NA 0860
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.674 P
    NEW VEHICLE LIMITED WARRANTY FOR
    PASSENGER CARS AND LIGHT TRUCKS —
    2019 MODELS (VALID ONLY IN THE U.S.A. INCLUDING
    PUERTO RICO)

    WARRANTOR
    BMW of North America, LLC (BMW NA) warrants during the Warranty Period
    the 2019 U.S.-specification BMW vehicles distributed by BMW NA or sold
    through the BMW NA European Delivery Program against defects in materials
    or workmanship to the first retail purchaser, and each subsequent purchaser.

    WARRANTY BEGINS
    Coverage begins on the date of first retail sale or the date the vehicle is first
    placed into service as a sales demonstrator, Aftersales Mobility Program (AMP)
    Vehicle or company vehicle, whichever is earlier.

    WARRANTY PERIOD
    The warranty period is 48 months or 50,000 miles, whichever occurs first,
    except as noted below.

    WARRANTY COVERAGE
    To obtain warranty service coverage, the vehicle must be brought, upon
    discovery of a defect in material or workmanship, to the workshop of any
    authorized BMW center in the United States (including Puerto Rico) during
    normal business hours.
    The authorized BMW center will, without charge for parts and labor (including
    diagnosis), either repair or replace the defective part(s) using new or authorized
    remanufactured parts. The decision whether to repair or replace said part(s) is
    solely the prerogative of BMW NA. Parts for which replacements are made
    become the property of BMW NA. In all cases, a reasonable time must be
    allowed for warranty repairs to be completed after the vehicle is received by the
    authorized BMW center.
    Warranty repairs do not constitute an extension of the original limited warranty
    period for the vehicle or a part thereof.



                                            2

                                                                    BMW NA 0861
-01423-CAB-AHG   Document 20-1 Filed 12/14/20 PageID.675 P
     SAFETY BELT WARRANTY — KANSAS
     Safety belts are covered under the BMW New Vehicle Limited Warranty for
     defects in material or workmanship for a period of 10 years, unlimited mileage
     from the date of purchase. In order to be eligible for this coverage, the vehicle
     must be a new car retailed in the State of Kansas and the repair performed by
     an authorized BMW center in Kansas.

     OTHER ITEMS
     Wheel alignment, balancing and wiper blade inserts are covered up to the first
     2,000 miles on the vehicle.
     Items which are subject to wear and tear or deterioration due to driving
     habits or conditions, such as brake pads/linings, brake discs, clutch disc,
     pressure plate, filters, upholstery, trim and chrome items, paint finish,
     drive belts, glass, and similar items, their coverage is specifically limited
     to defects in material or workmanship.
     Additionally, wood trim and leather upholstery have inherent variations in
     color and texture, dependent upon being properly cleaned and
     maintained. These items may lighten or darken due to age or exposure to
     sunlight; this is not a defect in materials or workmanship.
     Battery performance and durability are temperature-dependent. While battery
     capacity increases in higher temperatures, colder temperatures will lower the
     battery’s capacity. Extreme high and/or low temperatures may impact the
     battery’s service life.
     What is not covered:
     Remote control transmitter battery replacement.
     Damage, including consequential, which results from negligence,
     misuse/improper operation of the vehicle, improper repair, lack of or improper
     maintenance, environmental influences, flood, accident or fire damage, road
     salt corrosion, or the use of improper fuel as described in the Owner's Manual
     or contaminated fuel.
     Damage to the engine, transmission or any related component caused by
     improper shifting of the transmission.
     Damage to the paint finish due to stone chips, nicks, dents, acid rain, industrial
     fallout, other environmental influences, and normal deterioration, such as
     fading, discoloration, or loss of luster, improper care/repair of ⬙matte⬙ paint
     finishes, as well as damage caused by lack of maintenance, excessive rubbing,
     the use of improper cleaners, polishes and/or waxes.
                                              3

                                                                      BMW NA 0862
-01423-CAB-AHG         Document 20-1 Filed 12/14/20 PageID.676 P
     Maintenance services and parts when replaced during maintenance such as
      spark plugs (gasoline engines only), lubricants, fluids, engine tune-up parts,
      replacement of filters, coolant, and refrigerant.
      Modification of the vehicle or installation of any performance accessories or
      components attached to the vehicle which alters the original engineering and/or
      operating specifications or which results in damage to the other original
      components, electrical interference, electrical short, radio static, water leaks
      and wind noise.
      Tires are warranted by their respective manufacturer. See the Tire Warranty
      Statement on page 27.
      Driving over rough or damaged road surfaces, as well as debris, curbs and
      other obstacles can cause serious damage to wheels, tires and
      suspension parts. This is more likely to occur with low-profile tires that
      provide less cushioning between the wheel and the road. Be careful to
      avoid road hazards and reduce your speed, especially if your vehicle is
      equipped with low-profile tires.
      Non-genuine BMW Parts — While you may elect to use non-genuine BMW
      parts for maintenance or repair services, BMW NA is not obligated to pay for
      repairs of the non-genuine BMW parts or for repairs of any damage resulting
      from the use of non-genuine parts.
      This warranty shall be null and void for specific vehicle components that were
      previously replaced with used or salvaged automobile parts, including repairs of
      any damage resulting from the use of these parts.
      This warranty shall be null and void if the odometer has been replaced or altered
      and the true mileage on the vehicle cannot be determined, and/or the Vehicle
      Identification Number (VIN) is altered and/or cannot be determined.
      This warranty shall be null and void if the vehicle has been declared a total loss
      or sold for salvage purposes, or if the vehicle has been used in any competitive
      event.




                                               4

                                                                       BMW NA 0863
-01423-CAB-AHG
     GENERAL
               Document 20-1 Filed 12/14/20 PageID.677 P
    These warranties give you specific legal rights, and you may also have other
    rights which vary from state to state.
    THE DURATION OF ANY IMPLIED WARRANTIES, INCLUDING THE IMPLIED
    WARRANTY OF MERCHANTABILITY, IS LIMITED TO THE DURATION OF
    THE EXPRESS WARRANTIES HEREIN.
    BMW NA HEREBY EXCLUDES INCIDENTAL AND CONSEQUENTIAL
    DAMAGES, INCLUDING LOSS OF TIME, INCONVENIENCE, OR LOSS OF
    USE OF THE VEHICLE, FOR ANY BREACH OF ANY EXPRESS OR IMPLIED
    WARRANTY, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY,
    APPLICABLE TO THIS PRODUCT.
    Some states do not allow limitations on how long an implied warranty lasts, or
    the exclusion or limitation of incidental or consequential damages, so the above
    limitations and exclusions may not apply to you.




                                           5

                                                                  BMW NA 0864
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.678 P
    LIMITED WARRANTY — RUST PERFORATION
    2019 MODELS
    BMW of North America, LLC (BMW NA) warrants this original vehicle against
    defects in materials or workmanship which will result in rust perforation of the
    vehicle body for a period of 12 years, unlimited mileage. Coverage begins on
    the date of first retail sale or the date the vehicle is first placed into service as a
    sales demonstrator, Aftersales Mobility Program (AMP) Vehicle or company
    vehicle, whichever is earlier.
    To obtain warranty service coverage, the vehicle must be brought, upon
    discovery of any rust perforation, to the workshop of any authorized BMW
    center. The authorized BMW center will, without charge for parts or labor, either
    repair or replace the defective part(s). The decision whether to repair or replace
    said part(s) is solely the prerogative of BMW NA. Parts for which replacements
    are made become the property of BMW NA.
    Warranty repairs do not constitute an extension of the original limited warranty
    period for the vehicle or a part thereof.
    BMW of North America, LLC (BMW NA) makes no other express warranty on
    this product except for the new car warranty, rust perforation or the emission
    system warranties.
    THE DURATION OF ANY IMPLIED WARRANTIES, INCLUDING THE IMPLIED
    WARRANTY OF MERCHANTABILITY, IS LIMITED TO THE DURATION OF
    THE EXPRESS WARRANTIES HEREIN.
    BMW OF NORTH AMERICA, LLC (BMW NA) HEREBY EXCLUDES
    INCIDENTAL AND CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF
    TIME, INCONVENIENCE, OR LOSS OF USE OF THE VEHICLE, FOR ANY
    BREACH OF ANY EXPRESS OR IMPLIED WARRANTY, INCLUDING THE
    IMPLIED WARRANTY OF MERCHANTABILITY, APPLICABLE TO THIS
    PRODUCT.
    Some states do not allow limitations on how long an implied warranty lasts, or
    the exclusion or limitation of incidental or consequential damages, so the above
    limitations and exclusions may not apply to you.
    This warranty gives you specific legal rights, and you may also have other rights
    which vary from state to state. Any legal claim or action arising from any express
    or implied warranty contained herein must be brought within 12 months of the
    date it arises.



                                               6

                                                                         BMW NA 0865
-01423-CAB-AHG    Document 20-1 Filed 12/14/20 PageID.679 P
     WHAT IS NOT COVERED
     This warranty does not apply to damage, including consequential, which results
     from negligence, misuse/improper operation of the vehicle, improper repair, lack
     of or improper maintenance, environmental influences, flood, accident or fire
     damage and road salt corrosion.
     Non-genuine BMW Parts — While you may elect to use non-genuine BMW
     parts for repair services, BMW NA is not obligated to pay for repairs of the
     non-genuine BMW parts or for repairs of any damage resulting from the use of
     non-genuine parts.
     This warranty shall be null and void for specific vehicle components that were
     previously replaced with used or salvaged automobile parts, including repairs of
     any damage resulting from the use of these parts.
     This warranty shall be null and void if the odometer has been replaced or altered
     and the true mileage on the vehicle cannot be determined, and/or the Vehicle
     Identification Number (VIN) is altered and/or cannot be determined.
     This warranty shall be null and void if the vehicle has been declared a total loss,
     sold for salvage purposes, or if the vehicle has been used in any competitive
     event.




                                              7

                                                                      BMW NA 0866
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.680 P
    FEDERAL EMISSIONS SYSTEM DEFECT WARRANTY
    (VALID ONLY IN THE U.S.A. INCLUDING PUERTO
    RICO)
    This warranty applies only to U.S.-specification vehicles distributed by BMW of
    North America, LLC (BMW NA) or sold through the BMW NA European Delivery
    Program.
    In accordance with the defect warranty provisions of section 207(b) of the Clean
    Air Act, BMW NA warrants to the first retail purchaser, and each subsequent
    purchaser, that the car (a) was designed, built and equipped so as to conform, at
    the time of sale, with all regulations of the U.S. Environmental Protection
    Agency applicable at the time of manufacture and (b) is free from defects in
    materials and workmanship which would cause it to fail to conform with
    applicable regulations for a period of 2 years or 24,000 miles, whichever occurs
    first, except for specific emission control components (as listed on page 13), for
    which the warranty period is 8 years or 80,000 miles, whichever occurs first.
    Coverage begins on the date of first retail sale or the date the vehicle is first
    placed into service as a sales demonstrator, Aftersales Mobility Program (AMP)
    Vehicle or company vehicle, whichever is earlier.
    Warranty claims must be made as soon as reasonably possible after a defect is
    discovered. To make a claim, the car must be brought to any authorized BMW
    center during normal business hours.
    The authorized BMW center will, without charge for parts and labor (including
    diagnosis), either repair or replace the defective part, if any. The decision
    whether to repair or replace said parts is solely the prerogative of BMW NA and
    must be expected to correct the failure of the warranted part. Parts for which
    replacements are made become the property of BMW NA. In all cases, a
    reasonable time must be allowed for warranty repairs to be completed after the
    car is received by the authorized BMW center.
    Warranty repairs do not constitute an extension of the original limited warranty
    period for the vehicle or a part thereof.
    For assistance in determining which specific parts or components of your
    vehicle are covered under this warranty, please contact your authorized BMW
    center.
    It is the owner's responsibility to have all scheduled inspection and
    maintenance services performed (at the owner's expense when applicable), as
    prescribed in the maintenance schedule for the BMW Emission Control
    System. Service intervals are computed by the onboard BMW Condition Based
    Service system and displayed on the instrument panel. The instructions for
                                            8

                                                                   BMW NA 0867
-01423-CAB-AHG         Document 20-1 Filed 12/14/20 PageID.681 P
     proper maintenance and use can be found in the Owner's Manual. It is strongly
       recommended that any replacement parts used for maintenance, repair or
       replacement of emission control systems be certified BMW Service Parts or
       BMW Authorized Remanufactured Parts. Without invalidating this warranty, the
       owner may elect to have maintenance, repair or replacement of the emission
       control systems performed by any automotive repair establishment, or elect to
       use parts other than certified BMW Service Parts. However, the cost of such
       service or parts will not be covered under this warranty, except in emergency
       situations. In an emergency situation, where an authorized BMW center or a
       warranty replacement part is not reasonably available (within 30 days), repairs
       may be performed at any available service establishment using any equivalent
       part. BMW NA will reimburse the owner for such emergency repairs (including
       labor, parts and diagnosis not to exceed BMW NA rates for labor, parts, and
       diagnosis in said area) that are covered under this warranty. Replaced parts and
       paid invoices must be presented at an authorized BMW center as a condition of
       reimbursement for emergency repairs not performed by an authorized BMW
       center.
       The use of replacement parts, which are not of equivalent quality, may impair
       the effectiveness of the emission control system. If other than certified BMW
       Service Parts or Authorized Remanufactured Parts are used for maintenance,
       repair or replacement of components affecting emission control, the owner
       should obtain assurances that such parts are warranted by their manufacturer
       to be equivalent to genuine BMW parts in performance and durability. BMW NA
       assumes no liability under this warranty with respect to parts other than
       genuine BMW parts.
       However, the use of non-genuine BMW replacement parts or non-EPA certified
       parts does not invalidate the warranty on other components, unless
       non-genuine BMW parts or non-EPA certified parts cause damage to warranted
       parts.

       WHAT IS NOT COVERED
       The car or any part of the car, unless the failure causes the car to fail to conform
       to the applicable emission regulations.
       Malfunctions, including consequential, caused by negligence, misuse/improper
       operation of the vehicle, environmental influences, flood, accident or fire
       damage.
       Malfunctions, including consequential, caused by improper adjustment/repair,
       modification, alteration, tampering, disconnection, improper or inadequate
       maintenance except if one or more of these occurred as a result of repair work
       that was performed by an authorized BMW center under warranty.
                                                9

                                                                         BMW NA 0868
-01423-CAB-AHG          Document 20-1 Filed 12/14/20 PageID.682 P
     For gasoline engines, malfunctions caused by the use of leaded fuel or fuels
       containing more than 10% ethanol, or other oxygenates with more than 2.8%
       oxygen by weight (i.e., more than 15% MTBE or more than 3% methanol plus
       an equivalent amount of co-solvent and/or as specified in the Owner’s Manual).
       Spark plugs, filters, and similar maintenance items are not covered under this
       warranty at or beyond the first replacement interval, or if the part has been
       replaced earlier for reasons other than it being defective.
       Any car on which the odometer has been replaced or altered and the true
       mileage cannot be determined.
       Any car on which the Vehicle Identification Number (VIN) is altered and/or
       cannot be determined.

       GENERAL
       These warranties give you specific legal rights, and you may also have other
       rights which vary from state to state.
       THE DURATION OF ANY IMPLIED WARRANTIES, INCLUDING THE IMPLIED
       WARRANTY OF MERCHANTABILITY, IS LIMITED TO THE DURATION OF
       THE EXPRESS WARRANTIES HEREIN.
       BMW NA HEREBY EXCLUDES INCIDENTAL AND CONSEQUENTIAL
       DAMAGES, INCLUDING LOSS OF TIME, INCONVENIENCE, OR LOSS OF
       USE OF THE VEHICLE, FOR ANY BREACH OF ANY EXPRESS OR IMPLIED
       WARRANTY, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY,
       APPLICABLE TO THIS PRODUCT.
       Some states do not allow limitations on how long an implied warranty lasts, or
       the exclusion or limitation of incidental or consequential damages, so the above
       limitations and exclusions may not apply to you. Additionally, if you are a
       California, Connecticut, Delaware, Maine, Maryland, Massachusetts, New
       Jersey, New York, Oregon, Pennsylvania, Rhode Island, Vermont or Washington
       resident and your vehicle is registered in that state, your vehicle is eligible for
       California Emissions Warranty coverage.
       These federal warranty provisions also apply to all vehicles sold in all U.S. states
       and territories regardless of whether a state has enacted state warranty
       provisions that differ from the federal provisions.




                                               10

                                                                        BMW NA 0869
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.683 P
    FEDERAL EMISSIONS PERFORMANCE WARRANTY
    (VALID ONLY IN THE U.S.A. INCLUDING PUERTO
    RICO)
    In those states and jurisdictions that have established periodic vehicle
    emissions tests to encourage proper vehicle maintenance and require the car to
    pass an emissions test approved by the U.S. Environmental Protection Agency
    and:
     1. The car was distributed by BMW of North America, LLC (BMW NA), or sold
        through the BMW NA European Delivery Program; and
     2. The car has been maintained and operated in accordance with the
        instructions for proper maintenance and use set forth in the Owner's
        Manual supplied with the car; and
     3. The car fails to conform to the applicable emissions standards of the EPA
        as judged by an EPA-approved emissions test; and
     4. The failure to conform results or will result in the owner of the car having to
        bear a penalty or other sanction (including the denial of the right to use the
        car) under local, state or federal law if the non-conformity is not remedied
        within a specified period of time.
    Then, in accordance with the provisions of section 207(b) of the Clean Air Act,
    BMW NA warrants that if the car is eligible for coverage under this warranty, any
    non-conformities in the car, which cause it to fail an EPA-approved emissions
    test will, without charge for parts or labor (including diagnosis), be adjusted,
    repaired, or replaced, at the option of BMW NA to proper specifications, in order
    to make the car comply with applicable emissions standards. The decision
    whether to adjust, repair or replace parts is solely the prerogative of BMW NA
    and must reasonably be expected to correct the failure of the warranted part.
    Coverage begins on the date of first retail sale or the date the vehicle is first
    placed into service as a sales demonstrator, Aftersales Mobility Program (AMP)
    Vehicle or company vehicle, whichever is earlier. This warranty continues for a
    period of 2 years or 24,000 miles, whichever occurs first, except for specific
    emissions control components (as listed on page 13), for which the warranty
    period is 8 years or 80,000 miles, whichever occurs first.
    This warranty is made subject to the terms and conditions that apply to the
    Emission Control System Warranty and the New Vehicle Limited Warranty.
    Warranty repairs do not constitute an extension of the original limited warranty
    period for the vehicle or a part thereof.
                                             11

                                                                     BMW NA 0870
-01423-CAB-AHG           Document 20-1 Filed 12/14/20 PageID.684 P
     No claim under this warranty will be denied on the basis of use of a properly
       installed EPA certified emission part for maintenance and repair.
       A vehicle manufacturer may deny an emission performance warranty claim on
       the basis of an uncertified replacement part used in the maintenance or repair
       of a vehicle only if the vehicle manufacturer presents evidence that the
       uncertified replacement part is either defective in materials or workmanship or
       not equivalent from an emission standpoint to the original equipment part.
       Maintenance, replacement, or repair of emission control devices and
       systems may be performed by any automotive repair establishment or
       individual using any certified part.
       Immediately after the car has failed an EPA-approved emission short test, your
       claim can be made at any authorized BMW center. The authorized BMW center
       will honor or deny your claim within the time period specified by local or state
       laws (not to exceed 30 days), to avoid further penalties or sanctions. If the claim
       is denied, the authorized BMW center will notify you in writing of the reason(s).
       The authorized BMW center is required by law to honor the claim if notice of
       denial is not received by the owner within the specified time period.
       You may obtain further information concerning the emission warranties, or
       report violations of warranty terms, by contacting:
        U.S. Environmental Protection Agency
        Office of Transportation and Air Quality
        Compliance Division, Light-Duty
        Vehicle Group
        Attn: Warranty Complaints
        2000 Traverwood Drive
        Ann Arbor, MI 48105
        Email: complianceinfo@epa.gov

       The following systems are covered by the Federal Emission Performance
       Warranty for a period of 2 years or 24,000 miles, whichever occurs first. The
       specific systems may vary according to model; therefore, all of the systems
       listed may not be used on your vehicle. For assistance in determining which
       systems and specific components within these systems apply to your vehicle,
       please contact your authorized BMW center.
       AIR INDUCTION SYSTEM
       FUEL METERING SYSTEM
       IGNITION SYSTEM
       POSITIVE CRANKCASE VENTILATION SYSTEM (PCV)
                                               12

                                                                        BMW NA 0871
-01423-CAB-AHG      Document 20-1 Filed 12/14/20 PageID.685 P
     FUEL EVAPORATIVE CONTROL SYSTEM
     EXHAUST SYSTEM
     ENGINE EMISSION CONTROL SYSTEM SENSORS/DEVICES
     ONBOARD DIAGNOSTIC SYSTEM (OBD)
     RELATED PARTS ASSOCIATED WITH THE ABOVE SYSTEMS
     The following components and systems are covered under the Federal
     Emission Warranty for a period of 8 years or 80,000 miles, whichever occurs
     first.
     CATALYTIC CONVERTER
     ENGINE CONTROL MODULE (INCLUDING ONBOARD DIAGNOSTIC
     SYSTEM)
     For assistance in determining coverage of the specific components of the
     Onboard diagnostic system, please contact your authorized BMW center.

     GENERAL
     These warranties give you specific legal rights, and you may also have other
     rights which vary from state to state.
     THE DURATION OF ANY IMPLIED WARRANTIES, INCLUDING THE IMPLIED
     WARRANTY OF MERCHANTABILITY, IS LIMITED TO THE DURATION OF
     THE EXPRESS WARRANTIES HEREIN.
     BMW NA HEREBY EXCLUDES INCIDENTAL AND CONSEQUENTIAL
     DAMAGES, INCLUDING LOSS OF TIME, INCONVENIENCE, OR LOSS OF
     USE OF THE VEHICLE, FOR ANY BREACH OF ANY EXPRESS OR IMPLIED
     WARRANTY, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY,
     APPLICABLE TO THIS PRODUCT.
     Some states do not allow limitations on how long an implied warranty lasts, or
     the exclusion or limitation of incidental or consequential damages, so the above
     limitations and exclusions may not apply to you.
     These federal warranty provisions also apply to all vehicles sold in all U.S. states
     and territories regardless of whether a state has enacted state warranty
     provisions that differ from the federal provisions.




                                             13

                                                                      BMW NA 0872
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.686 P
    CALIFORNIA EMISSION CONTROL WARRANTY
    STATEMENT* YOUR WARRANTY RIGHTS AND
    OBLIGATIONS
    The California Air Resources Board and BMW of North America, LLC (BMW
    NA) are pleased to explain the emission control system warranty on your
    2019 vehicle. In California, new motor vehicles must be designed, built and
    equipped to meet the State's stringent anti-smog standards. BMW NA must
    warrant the emission control system on your vehicle for the periods of time
    listed below provided there has been no abuse, neglect or improper
    maintenance of your vehicle.
    *The California Emissions Control System Limited Warranty applies to all
    2019 U.S.-specification BMW vehicles registered in California, Connecticut,
    Delaware, Maine, Maryland, Massachusetts, New Jersey, New York, Oregon,
    Pennsylvania, Rhode Island, Vermont or Washington. Vehicles covered by this
    warranty are also covered by the Federal Emission Warranty.
    Your emission control system may include parts such as the fuel injection system,
    the ignition system, catalytic converter, and engine computer. Also included may
    be hoses, belts, connectors and other emission-related assemblies.
    Where a warrantable condition exists, BMW NA will repair your vehicle at no
    cost to you including diagnosis, parts and labor.

    MANUFACTURER'S WARRANTY COVERAGE
    – For 3 years or 50,000 miles, whichever occurs first:
     1. If your vehicle fails a Smog Check inspection, all necessary repairs and
        adjustments will be made by BMW NA to ensure that your vehicle passes
        the inspection. This is your emission control system PERFORMANCE
        WARRANTY.
     2. If any emission-related part on your vehicle is defective, the part will be
        repaired or replaced by BMW NA. This is your short-term emission control
        system DEFECTS WARRANTY.
    – For 7 years or 70,000 miles, whichever occurs first:
    If an emission-related part specially noted on page 20 as having coverage for
    7 years or 70,000 miles is defective, the part will be repaired or replaced by
    BMW NA. This is your long-term emission control system DEFECTS
    WARRANTY.
    Warranty repairs do not constitute an extension of the original limited warranty
    period for the vehicle or a part thereof.
                                           14

                                                                   BMW NA 0873
-01423-CAB-AHG  Document 20-1 Filed 12/14/20 PageID.687 P
     OWNER'S WARRANTY RESPONSIBILITIES
    – As the vehicle owner, you are responsible for the performance of the required
      maintenance listed in your Maintenance booklet. BMW NA recommends that
      you retain all receipts covering maintenance on your vehicle, but BMW NA
      cannot deny warranty solely for the lack of receipts or for your failure to ensure
      the performance of all scheduled maintenance.
    – You are responsible for presenting your vehicle to an authorized BMW center
      as soon as a problem exists. The warranty repairs should be completed in a
      reasonable amount of time, not to exceed 30 days.
    – As the vehicle owner, you should also be aware that BMW NA may deny your
      warranty coverage if your vehicle or part has failed due to abuse, neglect,
      improper maintenance or unapproved modifications.
    If you have any questions regarding your warranty rights and responsibilities,
    you should contact:
        BMW of North America, LLC
        Customer Relations and Services Department
        P.O. Box 1227
        Westwood, NJ 07675-1227
      Telephone: 1 800 831-1117
      Email: customerrelations@bmwusa.com
      Website: www.bmwusa.com
      or the
      California Air Resources Board
      9528 Telstar Avenue
      El Monte, CA 91731




                                            15

                                                                     BMW NA 0874
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.688 P
    CALIFORNIA EMISSION CONTROL SYSTEM LIMITED
    WARRANTY*
    This warranty applies to California certified vehicles distributed by BMW of
    North America, LLC (BMW NA) or sold through the BMW NA European Delivery
    Program, registered and operated primarily in California.
    *The California Emissions Control System Limited Warranty applies to all
    2019 U.S.-specification BMW vehicles registered in California, Connecticut,
    Delaware, Maine, Maryland, Massachusetts, New Jersey, New York, Oregon,
    Pennsylvania, Rhode Island, Vermont or Washington. Vehicles covered by this
    warranty are also covered by the Federal Emission Warranty.
    BMW NA warrants to the original purchaser and each subsequent owner that
    the vehicle is:
    a. designed, built and equipped so as to conform with the applicable California
       Air Resources Board emission standards.
    b. free from defects in materials and workmanship which cause any part that
       can affect emissions to fail to conform with applicable requirements or to fail
       a California Smog Check test or EPA-approved short test for a period of
       3 years or 50,000 miles, whichever occurs first.
    c. free from defects in materials and workmanship in emission-related parts,
       which are contained in the California Emission Warranty Parts List on page
       20, for a period of 7 years or 70,000 miles, whichever occurs first.
    Coverage begins on the date of first retail sale or the date the vehicle is first
    placed into service as a sales demonstrator, Aftersales Mobility Program (AMP)
    Vehicle or company vehicle, whichever is earlier.
    To obtain service under this warranty, the vehicle must be brought, upon failure
    of a Smog Check test or upon discovery of the defect, to the workshop of any
    authorized BMW center, during normal business hours. The authorized BMW
    center will honor or deny your claim within 30 days. If the claim is denied, the
    authorized BMW center will notify you in writing of the reason(s). The
    authorized BMW center is required by law to honor the claim if notice is not
    given to the owner within 30 days.
    The authorized BMW center will, without charge for parts or labor (including
    diagnosis), either adjust, repair or replace the defective part and other parts
    affected by the failure of the warranted part, if any. If your vehicle failed the
    California Smog Check test or an EPA-approved short test, then BMW NA will
    repair your vehicle so that it will pass this test. Items that require scheduled
    replacement are warranted up to the replacement interval specified in the BMW
                                           16

                                                                   BMW NA 0875
-01423-CAB-AHG         Document 20-1 Filed 12/14/20 PageID.689 P
     Maintenance booklet. BMW NA may repair a part in lieu of replacing it when
      performing warranty repairs. Parts for which replacements are made become
      the property of BMW NA. After 3 years or 50,000 miles, and in accordance with
      paragraph (c) above, such repairs are limited to the repair or replacement of
      those parts identified in the California Emissions Warranty List.
      Vehicles sold in California are also subject to Federal emission warranty
      provisions that run concurrently. For California vehicles, the specific emission
      control components listed on page 13 are also covered under the Federal
      Emission System Defect Warranty of 8 years or 80,000 miles, whichever occurs
      first.
      If, within 7 years or 70,000 miles, whichever occurs first, the vehicle fails a
      Smog Check because of a defect in a part listed in the California Emission
      Warranty Parts List on page 20, repair or replacement will be performed under
      this warranty.
      A repair performed as the result of a Smog Check test failure due to a defect in
      a part, which is warranted for 7 years/70,000 miles, is covered.
      Warranty repairs do not constitute an extension of the original limited warranty
      period for the vehicle or a part thereof.
      In all cases, a reasonable time, not to exceed 30 days, must be allowed for a
      warranty repair to be completed, after the car is received by the authorized
      BMW center.
      It is the owner's responsibility to have all required maintenance services
      performed (at the owner's expense when applicable), as prescribed in the
      maintenance schedule for the BMW Emission Control System. Service intervals
      are computed by the Condition Based Service system and displayed on the
      instrument panel.
      However, BMW NA will not deny your warranty repair claims solely because you
      do not have maintenance records or you did not perform the required
      maintenance unless BMW NA demonstrates that such lack of required
      maintenance is a direct cause of the emission control system failure.
      Instructions for required maintenance and use can be found in the Owner's
      Manual and in the BMW Maintenance booklet.
      It is strongly recommended that any replacement parts used for maintenance,
      repair or replacement of emission control systems be genuine BMW Service
      Parts or BMW Authorized Remanufactured Parts. Without invalidating this
      warranty, the owner may elect to have maintenance, repair or replacement of the
      emission control systems performed by any automotive repair establishment, or
      elect to use parts other than BMW Authorized Remanufactured or genuine
      BMW Service Parts. However, the cost of such service or parts will not be
                                             17

                                                                     BMW NA 0876
-01423-CAB-AHG          Document 20-1 Filed 12/14/20 PageID.690 P
     covered under this warranty, except in emergency situations. In an emergency
       situation, where an authorized BMW center is not reasonably available or a
       warranty replacement part is not available within 30 days, repairs may be
       performed at any available service establishment or by any individual using any
       replacement part.
       A repair not completed within 30 days constitutes an emergency. BMW NA will
       reimburse the owner for such emergency repairs (including labor, parts and
       diagnosis not to exceed BMW suggested retail price for all warranted parts
       replaced and labor charges based on the manufacturer's recommended time
       allowance for the warranty repair and the geographically appropriate hourly
       labor rate) that are covered under this warranty. Replaced parts and paid
       invoices must be presented to an authorized BMW center as a condition of
       reimbursement for emergency repairs not performed by an authorized BMW
       center.
       The use of replacement parts, which are not of equivalent quality, may impair
       the effectiveness of emission control systems. If other than genuine BMW
       Service Parts or Authorized Remanufactured Parts are used for maintenance,
       repair or replacement of components affecting emission control, the owner
       should obtain assurances that such parts are warranted by their manufacturer
       to be equivalent to genuine BMW parts in performance and durability. BMW NA
       assumes no liability under this warranty with respect to parts other than
       genuine BMW parts.
       However, the use of non-genuine BMW replacement parts does not invalidate
       the warranty on other components, unless non-genuine BMW parts cause
       damage to warranted parts.

       WHAT IS NOT COVERED
       The car or any part of the car, unless the failure causes the car to fail to conform
       to the applicable emission regulations.
       Malfunctions, including consequential, caused by negligence, misuse/improper
       operation of the vehicle, environmental influences, flood, accident or fire
       damage.
       Malfunctions, including consequential, caused by improper adjustment/repair,
       modification, alteration, tampering, disconnection, improper or inadequate
       maintenance except if one or more of these occurred as a result of repair work
       that was performed by an authorized BMW center under warranty.




                                                18

                                                                         BMW NA 0877
-01423-CAB-AHG          Document 20-1 Filed 12/14/20 PageID.691 P
     For gasoline engines, malfunctions caused by the use of leaded fuel or fuels
       containing more than 10% ethanol, or other oxygenates with more than 2.8%
       oxygen by weight (i.e., more than 15% MTBE or more than 3% methanol plus
       an equivalent amount of co-solvent and/or as specified in the Owner’s Manual).
       Spark plugs, filters, and similar maintenance items are not covered under this
       warranty at or beyond the first replacement interval, or if the part has been
       replaced earlier for reasons other than it being defective.
       Any car on which the odometer has been replaced or altered and the true
       mileage cannot be determined.
       Any car on which the Vehicle Identification Number (VIN) is altered and/or
       cannot be determined.

       GENERAL
       The warranty gives you specific legal rights, and you may also have other rights
       which vary from state to state.
       THE DURATION OF ANY IMPLIED WARRANTIES, INCLUDING THE IMPLIED
       WARRANTY OF MERCHANTABILITY, IS LIMITED TO THE DURATION OF
       THE EXPRESS WARRANTIES HEREIN.
       BMW OF NORTH AMERICA, LLC (BMW NA) HEREBY EXCLUDES
       INCIDENTAL AND CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF
       TIME, INCONVENIENCE, OR LOSS OF USE OF THE VEHICLE, FOR ANY
       BREACH OF ANY EXPRESS OR IMPLIED WARRANTY, INCLUDING THE
       IMPLIED WARRANTY OF MERCHANTABILITY, APPLICABLE TO THIS
       PRODUCT.
       Some states do not allow limitations on how long an implied warranty lasts, or
       the exclusion or limitation of incidental or consequential damages, so the above
       limitations and exclusions may not apply to you.
       Federal warranty provisions also apply to all vehicles sold in all U.S. states and
       territories regardless of whether a state has enacted state warranty provisions
       that differ from the federal provisions.
       For assistance in determining which parts are covered by this warranty, please
       contact your authorized BMW center or the BMW NA Customer Relations and
       Services Department at 1 800 831-1117. You may obtain further information
       concerning the emissions warranty or report violations of warranty terms by
       contacting Air Resources Board (ARB), Mobile Source Operations Division,
       9528 Telstar Avenue, El Monte, CA 91731. Please include the title of the BMW
       service department head and telephone number.


                                               19

                                                                        BMW NA 0878
-01423-CAB-AHG   Document 20-1 Filed 12/14/20 PageID.692 P
     CALIFORNIA EMISSION WARRANTY PARTS LIST
     The following components are covered for defects by the California Emission
     Control System Limited Warranty for a period of 7 years or 70,000 miles,
     whichever comes first.
     Models:         M2               M4 Coupe        M5 Sedan    M6 Gran
                     Competition      M4 CS           M5          Coupe
                                      Coupe           Competition
                                      M4              Sedan
                                      Convertible
     Coverage:       7 years          7 years         7 years          7 years
                     70,000           70,000          70,000           70,000
                     miles            miles           miles            miles
     Air Cleaner
     [Intake                •                  •                            •
     Muffler]
     Brake
     System
     Control                •                  •             •              •
     Module [DSC
     Control Unit]
     Camshaft
     Position
                            •                  •             •              •
     Adjustment
     Unit
     Canister
     Purge Valve
     [Fuel Tank             •                  •             •
     Ventilation
     Valve]
     Catalytic
                            •                  •             •              •
     Converter
     Charge Air
                            •                  •             •              •
     Cooler (CAC)
     Charge Air
     Duct (CAC to
                            •                  •
     Throttle)
     [Hose]
     Charge Air
     Duct
                                                             •
     (Turbocharger
     to CAC)


                                          20

                                                                 BMW NA 0879
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.693 P
     Models:         M2            M4 Coupe      M5 Sedan    M6 Gran
                     Competition   M4 CS         M5          Coupe
                                   Coupe         Competition
                                   M4            Sedan
                                   Convertible
     Coverage:       7 years       7 years       7 years      7 years
                     70,000        70,000        70,000       70,000
                     miles         miles         miles        miles
     Connection
     Hose (CAC to                                     •
     Throttle)
     Connection
     Hose Clamp
                                                      •
     (CAC to
     Throttle)
     Crankshaft
     Position              •               •
     Sensor (CKP)
     Engine
     Control
     Module
                           •               •          •           •
     (ECM)
     [Control Unit
     DME]
     Evaporative
     Emission
     Canister
                                           •          •
     [Activated
     Charcoal
     Filter]
     Exhaust
                                                      •           •
     Manifold
     Exhaust
     Manifold              •               •          •           •
     Gasket
     Front Fuel
     Line (to High
                           •               •          •           •
     Pressure
     Pump)




                                      21

                                                           BMW NA 0880
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.694 P
     Models:         M2            M4 Coupe      M5 Sedan    M6 Gran
                     Competition   M4 CS         M5          Coupe
                                   Coupe         Competition
                                   M4            Sedan
                                   Convertible
     Coverage:       7 years       7 years       7 years      7 years
                     70,000        70,000        70,000       70,000
                     miles         miles         miles        miles
     Front Heated
     Oxygen
     Sensor
                           •               •
     [Regulating
     Lambda
     Probe]
     Fuel Filler
                           •               •
     Pipe
     Fuel Injector         •               •          •           •
     Fuel Injector
                           •               •
     O-Ring
     Fuel Line
     (High
     Pressure
     Pump(s) to
                           •               •
     Fuel Rail)
     [High
     Pressure
     Pipe]
     Fuel Low
     Pressure              •               •
     Sensor
     Fuel Pump
     Control                                                      •
     Module
     Fuel Pump
     [Delivery             •               •          •           •
     Module]
     Fuel Rail             •               •          •           •
     Fuel Rail
     Sensor
     [Sensor               •               •
     High-
     Pressure]


                                      22

                                                           BMW NA 0881
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.695 P
     Models:         M2            M4 Coupe      M5 Sedan    M6 Gran
                     Competition   M4 CS         M5          Coupe
                                   Coupe         Competition
                                   M4            Sedan
                                   Convertible
     Coverage:       7 years       7 years       7 years      7 years
                     70,000        70,000        70,000       70,000
                     miles         miles         miles        miles
     Fuel Tank             •               •          •           •
     Fuel Tank
                           •               •          •
     Breather Line
     High-
     Pressure Fuel         •               •          •           •
     Pump
     Intake
                           •               •          •           •
     Manifold
     Intake
     Manifold              •               •          •           •
     Gasket
     Knock
     Sensor [Ping          •               •          •           •
     Sensor]
     Malfunction
     Indicator             •               •          •           •
     Lamp (MIL)
     Manifold
     Absolute
     Pressure
     Sensor
                                                      •           •
     (MAP) [Intake
     Manifold
     Pressure
     Sensor]
     Middle Fuel
                           •               •          •           •
     Hose
     Park Lockout
                           •               •                      •
     Module
     Rear Fuel
     Line [Feed                                       •
     Line]



                                      23

                                                           BMW NA 0882
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.696 P
     Models:        M2            M4 Coupe      M5 Sedan    M6 Gran
                    Competition   M4 CS         M5          Coupe
                                  Coupe         Competition
                                  M4            Sedan
                                  Convertible
     Coverage:      7 years       7 years       7 years      7 years
                    70,000        70,000        70,000       70,000
                    miles         miles         miles        miles
     Rear Heated
     Oxygen
     Sensor
                          •
     [Monitoring
     Lambda
     Probe]
     Scavenge Air
                                                     •
     Line
     Sucking Jet
                          •               •
     Pump
     Temperature
     Sensor
                                          •          •
     (Engine
     Block)
     Thermostat                                      •           •
     Throttle
                          •               •          •           •
     Body
     Throttle
     Body Gasket
     (CAC to
                                                     •
     Throttle
     Connection
     Tube)
     Throttle
     Body Gasket
                                                     •
     (to Intake
     Manifold)
     Timing Chain         •               •          •           •
     Torque
                                                     •
     Converter




                                     24

                                                          BMW NA 0883
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.697 P
     Models:         M2            M4 Coupe      M5 Sedan    M6 Gran
                     Competition   M4 CS         M5          Coupe
                                   Coupe         Competition
                                   M4            Sedan
                                   Convertible
     Coverage:       7 years       7 years       7 years      7 years
                     70,000        70,000        70,000       70,000
                     miles         miles         miles        miles
     Transmission
     Control
                           •               •          •           •
     Module
     [Mechatronic]
     Transmission
     Speed and
                                           •
     Temperature
     Sensor
     Turbocharger          •               •          •           •
     Turbocharger
     Clamp (at
                                                      •           •
     Exhaust
     Manifold)
     Turbocharger
                                                      •           •
     Gasket
     Turbocharger
     Vacuum                                                       •
     Pump
     Turbocharger
                                                                  •
     Vacuum Tank
     Turbocharger
     Wastegate             •               •          •
     Actuator
     Valve Cover
     Gaskets
     [Gasket Set           •               •          •           •
     Cylinder
     Head Cover]
     Valvetronic
     Actuator                                         •
     O-Ring




                                      25

                                                           BMW NA 0884
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.698 P
     Models:         M2            M4 Coupe      M5 Sedan    M6 Gran
                     Competition   M4 CS         M5          Coupe
                                   Coupe         Competition
                                   M4            Sedan
                                   Convertible
     Coverage:       7 years       7 years       7 years      7 years
                     70,000        70,000        70,000       70,000
                     miles         miles         miles        miles
     Valvetronic
     Actuator
     [Eccentric            •               •          •           •
     Shaft
     Actuator]
     VANOS VVT
     Actuator
                           •               •          •
     [Solenoid
     Valve (SOLV)]
     VANOS VVT
                                                      •
     Central Valve




                                      26

                                                           BMW NA 0885
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.699 P
    TIRE WARRANTY STATEMENT
    Original equipment tires on new BMW vehicles are warranted by their
    respective manufacturer as detailed in the applicable tire manufacturer's
    warranty statement.
    The CD ROM BMW provides in the vehicle's documents portfolio contains the
    warranty statements for the following original equipment tire manufacturers (as
    applicable to your vehicle):
    䉯 Bridgestone/Firestone
    䉯 Continental
    䉯 Goodyear/Dunlop
    䉯 Hankook
    䉯 Michelin
    䉯 Pirelli
    䉯 Yokohama
    The terms and conditions of the tire manufacturers’ warranties are
    independently determined by the tire manufacturers without input from BMW.
    We recommend either contacting or visiting the specific tire manufacturer’s
    website to ensure that you have the most current tire warranty information that
    applies to your tires.
    Should you have difficulty in obtaining the applicable warranty service from a
    tire manufacturer, your authorized BMW center will assist you in resolving the
    situation.
    Instructions for proper tire care and maintenance are contained in the Wheels
    and Tires section of your vehicle's Owner's Manual.




                                           27

                                                                   BMW NA 0886
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.700 P
    12 VOLT BATTERY CARE
          Battery posts, terminals and related accessories contain lead and lead
          compounds; chemicals known to the State of California to cause cancer.
    If your vehicle is driven only for short distances of less than 10 miles over a
    prolonged period of time, without an occasional drive at highway speeds, the
    engine's charging system will not maintain the battery. Insufficient use of the
    vehicle could result in short-term starting problems and, in the long term, could
    damage the battery.
    In case your vehicle will not be operated for several weeks, it is advisable to:
    – consider using a proper trickle charger, following the charger manufacturer's
      instructions, to maintain the battery's state of charge; or
    – consult your authorized BMW center or another qualified service center
      regarding battery removal. Once removed, the battery must be charged and
      stored in a cool, dry place where it can be protected from freezing. If the
      battery will be stored for over 3 months, it must be recharged every 3 months,
      or else it will become damaged and useless.
    Please consult with your authorized BMW center or another qualified service
    center for further guidance and information.

    CORROSION PROTECTION
    Extensive corrosion protection measures implemented by BMW now make it
    possible to offer a 12-year unlimited mileage anti-corrosion warranty against
    rust perforation on your vehicle provided that the vehicle is properly maintained.
    Information on proper maintenance is available in this Booklet and your
    vehicle’s Owner’s Manual.
    The major degree of corrosion protection is due to the electrophoretic dip
    painting process which cathodically deposits paint particles on all body parts,
    attracting paint particles into the minutest cavities or seams. Body parts are
    designed to provide optimum corrosion protection.
    During manufacture, metal exterior body parts receive an additional corrosion
    protection coat. Hood, doors, trunk lid or tailgate, and other body parts are
    coated with PVC and sealed from the outside.
    All floor panels receive a resilient coating of PVC for maximum protection
    against damage due to stones, etc.
    Corrosion protection materials tested over many years are applied to the
    surfaces of cavities and to the entire underside of the vehicle during and after
    assembly.
                                            28

                                                                    BMW NA 0887
-01423-CAB-AHG            Document 20-1 Filed 12/14/20 PageID.701 P
     For additional information on the 12-year unlimited mileage anti-corrosion
      warranty, see the Warranty section of this Booklet on page 6.

      RESTORING CORROSION PROTECTION
      Please take care that anti-corrosion material is replaced when your car is
      repaired after body or chassis damage.

      UNDERBODY MAINTENANCE
      The underbody has to be cleaned at least once a year, in Spring, with plain
      water in order to remove mud, chemical sediments and other deposits. If those
      materials are not removed, corrosion (rust) will occur on metal components.
      Your authorized BMW center can do this anti-corrosion service for you.
              Do not apply additional undercoating or rust-proofing on or near the
              exhaust manifold, exhaust pipes, catalytic converter or heat shields.
      During driving, the substance used for undercoating could overheat and cause
      a fire.

      GASOLINE ENGINES — FUEL QUALITY
      Use fuels advertised to have adequate detergency and low alcohol (such as
      ethanol) content. Please refer to your Owner’s Manual for important information
      on the fuel recommended for use in your vehicle. The recommended fuel grade
      is also found on the fuel filler flap. Use of fuels with insufficient detergent and/or
      excess alcohol can cause driveability problems that necessitate cleaning intake
      valves and fuel injection valves, and, when applicable, adjusting the engine idle.
      We recommend having this work performed by your authorized BMW center or
      another qualified service center, perhaps while regular maintenance is
      performed. Your authorized BMW center can also recommend a gasoline
      additive that will provide sufficient detergency. This recommended,
      unscheduled maintenance, which may be necessitated by use of inappropriate
      fuels, is not required in order to maintain the emission warranty. It also is not
      covered by your vehicle’s warranty because no defect in material or
      workmanship or component failure is involved.




                                               29

                                                                         BMW NA 0888
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.702 P
    NOTICE
    The “National Traffic and Motor Vehicle Safety Act of 1966” requires
    manufacturers to be in a position to contact vehicle owners when a correction
    of a safety-related defect or noncompliance issue with an applicable federal
    motor vehicle safety standard becomes necessary.
    Please see the Correcting, Updating or Changing Your Address and/or Vehicle
    Ownership Status Information section that follows.

    CORRECTING, UPDATING OR CHANGING YOUR
    ADDRESS AND/OR VEHICLE OWNERSHIP STATUS
    INFORMATION
    To enable BMW to contact you with important vehicle product and
    safety-related information, including vehicles with expired warranty coverage,
    please update your address and/or the vehicle’s ownership status information
    by either:
    䉯 Going to www.bmwusa.com to log in to your existing account or by creating a
       new “My BMW” account
    䉯 Contacting the BMW Customer Relations and Services Department at
       1 800 831-1117
    䉯 Completing and mailing the Information Change Card, located at the back of
       this Booklet
    Please have your vehicle’s 17-character Vehicle Identification Number (VIN)
    available.

    EXPORTING YOUR BMW VEHICLE
    Your vehicle has been specifically adapted and designed to meet the
    particular operating conditions and homologation requirements in your
    country and continental region in order to deliver the full BMW driving
    pleasure while the vehicle is operated under those conditions.
    If you wish to operate your vehicle in another country or region, you may
    be required to adapt your vehicle to meet different prevailing operating
    conditions and homologation requirements. You should also be aware of
    any applicable warranty limitations or exclusions for such country or
    region. In such case, please contact the Customer Relations and Services
    Department for further information.




                                          30

                                                                  BMW NA 0889
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.703 P
    CUSTOMER ASSISTANCE INFORMATION
    Your satisfaction with our product and the services provided by authorized
    BMW centers is of great importance to us. We take pride in our product, as
    does the authorized BMW center who services it. If you should ever have a
    question regarding your authorized BMW center's service or your BMW’s
    performance, we recommend that you contact your authorized BMW center.
    When contacting an authorized BMW center, we suggest that, depending upon
    the nature of your contact, you discuss it with either the Sales, Service, or Parts
    Manager.
    As all matters are resolved at the authorized BMW center level, it is important
    that they be given the opportunity to provide a solution. Should you feel that you
    were not provided with the proper response, we urge you to contact the General
    Manager or authorized BMW Center Operator.
    Despite the best intentions of all parties, a misunderstanding may occur
    between you and your authorized BMW center. Should this occur and you
    require further assistance, please contact the BMW NA Customer Relations and
    Services Department at:
    Telephone: 1 800 831-1117
    Email: customerrelations@bmwusa.com
    Website: www.bmwusa.com
    When contacting us, we ask that you provide the following information:
    䉯 Your name, address and telephone number
    䉯 Vehicle Identification Number (last seven digits)
    䉯 Vehicle delivery date
    䉯 Vehicle mileage
    䉯 Selling authorized BMW center's name
    䉯 Servicing authorized BMW center's name
    䉯 Description of the problem
    A BMW NA Customer Relations and Services Representative will carefully
    review all the facts involved and let you know what further action will be taken in
    conjunction with your authorized BMW center. Please remember: the first step
    in resolving a complaint is to contact the authorized BMW center that
    performed the work on your vehicle. They have the necessary equipment and
    the personnel to achieve this goal.
    We are confident that every effort will be made to ensure your satisfaction.
                                            31

                                                                     BMW NA 0890
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.704 P
     CUSTOMER ASSISTANCE — NOTIFICATION
    During a specific period (for example, the earlier of 12 months or 12,000 miles,
    though this period varies by state), some states require us or our authorized
    BMW center, to repair in a reasonable number of attempts, any defect or
    condition which substantially impairs the use, value, or safety of a new vehicle
    sold, leased or registered in that state.
    A reasonable number of attempts is generally defined as (i) four or more
    attempts to repair the same defect (the number of attempts varies by state) or
    (ii) the vehicle is out of service by reason of one or more repair(s) for more than a
    cumulative total of 30 days (this period varies by state), except for delays
    created by conditions beyond our control.
    If we are unable to correct a defect or condition covered by these statutes in a
    reasonable number of attempts, we may be obligated either to replace the
    vehicle or reimburse the owner/lessee in an amount equal to the purchase price
    or lease payments paid by the owner/lessee, less the amount directly
    attributable to use of the vehicle by the owner/lessee.
    You should send written notification directly to BMW of North America,
    LLC of the existence of an alleged defect. Send written communication to
    the Customer Relations and Services Department address listed below.
                             BMW of North America, LLC
                     Customer Relations and Services Department
                                    P.O. Box 1227
                             Westwood, NJ 07675-1227
                                Telephone: 1 800 831-1117
                         Email: customerrelations@bmwusa.com

    IMPORTANT: IF THIS VEHICLE HAS A DEFECT THAT SUBSTANTIALLY
    AFFECTS ITS USE, VALUE OR SECURITY, OR THAT MAY CAUSE DEATH OR
    SERIOUS BODILY INJURY IF DRIVEN, AND WAS PURCHASED, LEASED OR
    REGISTERED IN NEW JERSEY, YOU MAY HAVE THE RIGHT UNDER THE
    LEMON LAW IN THE STATE OF NEW JERSEY TO A REFUND OF THE PRICE
    OF PURCHASE OR TO YOUR LEASE PAYMENTS.
    Here is a summary of your rights:
     1. To qualify for compensation under the New Jersey lemon law, you must
        give the manufacturer or your dealer opportunity to repair or correct the
        defect of the vehicle within the terms of protection under the lemon law,
        which are the first 24,000 miles of operation or two years after the date of
        original date of delivery or whichever comes first.
                                             32

                                                                      BMW NA 0891
-01423-CAB-AHG           Document 20-1 Filed 12/14/20 PageID.705 P
      2. If the manufacturer or your dealer cannot fix or correct the defect within a
          reasonable amount time, you may have the right to return the vehicle and
          receive a full refund, less a discount for the use of the vehicle.
       3. If it is assumed that the manufacturer or your dealer cannot repair or correct
          the defect and if the same defect continues to substantially exist after that
          the manufacturer has received a notice of the defect, sent by certified mail
          with return receipt, and has had a final chance to correct the defect or
          condition within 10 days of receiving the notice. This notice must be
          received by the manufacturer within the terms of protection and can only be
          given after (i) the manufacturer or your dealer has attempted two or more
          times to correct the defect; (ii) the manufacturer or your dealer has
          attempted, at least once, to correct the defect if the defect is one which can
          cause death or serious bodily injury if the vehicle is operated; or (iii) the
          vehicle has been out of service for repairs by a total of 20 calendar days
          accumulation or more, or in the case of a rolling motorized house
          (motorhome) 45 days or more.
       4. If the same defect substantially continues to exist after the manufacturer
          has had the last opportunity to repair or correct the defect, you may file a
          claim for compensation under the New Jersey lemon law.
       FOR COMPLETE INFORMATION ABOUT YOUR RIGHTS AND RESOURCES
       UNDER THIS LAW, INCLUDING THE MANUFACTURER’S ADDRESS FOR
       NOTIFICATION OF THE DEFECT, PLEASE CONTACT: NEW JERSEY
       DEPARTMENT OF LAW AND PUBLIC SAFETY, DIVISION OF CONSUMER
       AFFAIRS, LEMON LAW UNIT, POST OFFICE BOX 45026, NEWARK, NEW
       JERSEY 07101, PHONE NUMBER: 1 973 504-6226.
       IMPORTANTE: SI EL VEHÍCULO TIENE UN DEFECTO QUE AFECTE DE
       MANERA SUSTANCIAL SU USO, VALOR O SEGURIDAD, O QUE PUEDA
       CAUSAR LA MUERTE O LESIONES CORPORALES GRAVES SI SE MANEJA,
       Y SE COMPRÓ, ARRENDÓ O REGISTRÓ EN NUEVA JERSEY, PUEDE TENER
       DERECHO EN LOS TÉRMINOS DE LA LEY SOBRE DEFECTOS CONOCIDA
       COMO ⬙LEMON LAW⬙ DEL ESTADO DE NUEVA JERSEY A UN REEMBOLSO
       DEL PRECIO DE COMPRA O DEL PAGO DEL ARRENDAMIENTO.




                                              33

                                                                       BMW NA 0892
-01423-CAB-AHG          Document 20-1 Filed 12/14/20 PageID.706 P
     Aquí le damos un sumario de sus derechos:
      1. Para tener derecho a una indemnización en los términos de la ⬙Lemon Law⬙
         de Nueva Jersey, debe dar el fabricante o a su concesionaria la oportunidad
         de reparar o corregir el defecto del vehículo dentro de los plazos de
         protección que establece esta ley, que son las primeras 24,000 millas de
         operación o dos años a partir de la fecha de entrega original, lo que ocurra
         primero.
      2. Si el fabricante o su concesionaria no pueden arreglar o corregir el defecto
         en un plazo razonable, puede tener derecho a devolver el vehículo y recibir
         un reembolso íntegro, menos un descuento por el uso del vehículo.
      3. Se da por sentado que el fabricante o su concesionaria no pueden reparar o
         corregir el defecto si el mismo defecto continúa existiendo de manera
         sustancial después de que el fabricante ha recibido una notificación del
         defecto enviada por correo certificado con acuse de recibo, y ha tenido un
         última oportunidad de corregir el defecto o problema en los 10 días
         posteriores a la recepción de la notificación. Esta notificación debe ser
         recibida por el fabricante dentro de los plazos de protección y sólo se
         puede dar después de que (i) el fabricante o su concesionaria han
         intentado dos o más veces corregir el defecto, (ii) el fabricante o su
         concesionaria han intentado, al menos una vez, corregir el defecto si este
         puede causar la muerte o lesiones corporales graves si se maneja el
         vehículo, o (iii) el vehículo ha estado fuera de servicio por reparaciones un
         total de 20 días calendario o más, o en el caso de una casa rodante
         motorizada (casa rodante), 45 días o más.
      4. Si el mismo defecto sigue existiendo de manera sustancial después de que
         el fabricante ha tenido la última oportunidad de reparar o corregir dicho
         defecto, puede presentar una reclamación de indemnización en los
         términos de la ⬙Lemon Law⬙ de Nueva Jersey.
     SI DESEA MÁS INFORMACIÓN ACERCA DE SUS DERECHOS Y RECURSOS
     EN LOS TÉRMINOS DE ESTA LEY, INCLUIDA LA DIRECCIÓN DEL
     FABRICANTE PARA NOTIFICACIONES DE DEFECTOS, ESTOS SON LOS
     DATOS DE CONTACTO: NEW JERSEY DEPARTAMENT OF LAW AND
     PUBLIC SAFETY, DIVISION OF CONSUMER AFFAIRS, LEMON LAW UNIT,
     POST OFFICE BOX 45026, NEWARK, NEW JERSEY 07101,
     TELÉFONO: 1 973 504-6226.



                                            34

                                                                    BMW NA 0893
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.707 P
    BBB AUTO LINE
    If your concern is still not resolved to your satisfaction, BMW NA offers
    additional assistance through BBB AUTO LINE in ARKANSAS, CALIFORNIA,
    GEORGIA, IDAHO, IOWA, KENTUCKY, MARYLAND, MASSACHUSETTS,
    MINNESOTA, PENNSYLVANIA, and VIRGINIA. BBB AUTO LINE is a dispute
    resolution program administered by the Council of Better Business Bureaus.
    BBB AUTO LINE resolves disputes through mediation or arbitration. Mediation
    is an informal proceeding whereby a neutral third party (mediator) helps the
    parties to find an acceptable resolution. Arbitration is also an informal
    proceeding in which an impartial third party renders a decision after a hearing at
    which both parties have an opportunity to be heard. You can select mediation or
    arbitration or both.
    The program is free of charge to you, the consumer, but there are some
    minimum requirements for participation in the program. Please contact BBB
    AUTO LINE at the address or phone number listed below for more details:
      BBB AUTO LINE
      3033 Wilson Boulevard, Suite 600
      Arlington, VA 22201
      1 800 955-5100

    If you wish to use the program and you qualify for participation, you will be
    required to provide the following information:
    䉯 Your name and address
    䉯 The Vehicle Identification Number (VIN)
    䉯 The make, model and year of your vehicle
    䉯 A description of the problem with your vehicle
    BBB AUTO LINE will also ask you for other information that may help resolve
    your concerns, such as the purchase price of your vehicle, any mileage at the
    time of purchase, the current mileage, and copies of repair orders.
    BBB AUTO LINE will notify you when your claim has been filed. If you decide to
    arbitrate, you may attend the hearing in person or by telephone. You may bring
    witnesses and give supporting evidence. You may also submit your claim in
    writing and ask for a decision on the documents you submit, without attending
    a hearing. BBB AUTO LINE will usually render a decision within 40 days from
    the time you file your complaint. The decision is binding on BMW NA if you
    decide to accept it. BMW NA must comply with the decision within the time
    frame specified by the arbitrator.




                                            35

                                                                     BMW NA 0894
-01423-CAB-AHG         Document 20-1 Filed 12/14/20 PageID.708 P
     Important: You must use BBB AUTO LINE before asserting in court any rights
      or remedies created by the Magnuson Moss Warranty Act, (The Act) 15 U.S.C.
      Sec. 2301, et seq. You may also be required to use BBB AUTO LINE before
      seeking remedies under your state's Lemon Law. If you choose to seek redress
      by pursuing rights and remedies not created by Title 1 of Magnuson Moss
      Warranty Act, prior resort to the BBB AUTO LINE is not required by any
      provision of the Act.

      CALIFORNIA RESIDENTS
       1. BMW OF NORTH AMERICA, LLC (BMW NA) participates in BBB AUTO
          LINE, a mediation/arbitration program administered by the Council of Better
          Business Bureaus [3033 Wilson Boulevard, Arlington, Virginia 22201]
          through local Better Business Bureaus. The Arbitration Certification
          Program of the California Department of Consumer Affairs has certified
          BBB AUTO LINE and BMW.
       2. If you have a problem arising under a BMW NA written warranty, we
          encourage you to bring it to our attention. If we are unable to resolve it, you
          may file a claim with BBB AUTO LINE. Claims must be filed with BBB
          AUTO LINE within six (6) months after the expiration of the warranty.
       3. To file a claim with BBB AUTO LINE, call 1 800 955-5100. There is no
          charge for the call.
       4. In order to file a claim with BBB AUTO LINE, you will have to provide your
          name and address, the brand name and Vehicle Identification Number (VIN)
          of your vehicle, and a statement of the nature of your problem or complaint.
          You will also be asked to provide: the approximate date of your acquisition
          of the vehicle, the vehicle's current mileage, the approximate date and
          mileage at the time any problem(s) were first brought to the attention of
          BMW NA or one of our dealers, and a statement of the relief you are
          seeking. There is no charge to the customer in bringing this claim.
       5. BBB AUTO LINE staff may try to help resolve your dispute through
          mediation. If mediation is not successful, or if you do not wish to participate
          in mediation, claims within the program's jurisdiction may be presented to
          an arbitrator at an informal hearing. The arbitrator's decision should
          ordinarily be issued within 40 days from the time your complaint is filed;
          there may be a delay of 7 days if you did not first contact BMW NA about
          your problem, or a delay of up to 30 days if the arbitrator requests an
          inspection/report by an impartial technical expert or further investigation
          and report by BBB AUTO LINE.
                                              36

                                                                       BMW NA 0895
-01423-CAB-AHG           Document 20-1 Filed 12/14/20 PageID.709 P
      6. You are required to use BBB AUTO LINE before asserting in court any
         rights or remedies conferred by California Civil Code Section 1793.22. You
         are not required to use BBB AUTO LINE before pursuing rights and
         remedies under any other state or federal law. You are also required to use
         BBB AUTO LINE before exercising rights or seeking remedies created by
         Title I of the Magnuson-Moss Warranty Act, 15 U.S.C. sec. 2301 et seq. If
         you choose to seek redress by pursuing rights and remedies not created by
         California Civil Code Section 1793.22 or Title I of the Magnuson-Moss
         Warranty Act, resort to BBB AUTO LINE is not required by those statutes.
       7. California Civil Code Section 1793.2(d) requires that, if BMW NA or its
          representative is unable to repair a new motor vehicle to conform to the
          vehicle's applicable express warranty after a reasonable number of
          attempts, BMW NA may be required to replace or repurchase the vehicle.
          California Civil Code Section 1793.22(b) creates a presumption that BMW
          NA has had a reasonable number of attempts to conform the vehicle to its
          applicable express warranties if, within 18 months from delivery to the
          buyer or 18,000 miles on the vehicle's odometer, whichever occurs first,
          one or more of the following occurs:
         䉯 The same nonconformity [a failure to conform to the written warranty that
           substantially impairs the use, value or safety of the vehicle] results in a
           condition that is likely to cause death or serious bodily injury if the vehicle
           is driven AND the nonconformity has been subject to repair two or more
           times by BMW NA or its agents AND the buyer or lessee has directly
           notified BMW NA of the need for the repair of the nonconformity; OR
         䉯 The same nonconformity has been subject to repair 4 or more times by
           BMW NA or its agents AND the buyer has notified BMW NA of the need
           for the repair of the nonconformity; OR
         䉯 The vehicle is out of service by reason of repair of nonconformities by
           BMW NA or its agents for a cumulative total of more than 30 calendar
           days after delivery of the vehicle to the buyer.
         NOTICE TO BMW NA AS REQUIRED ABOVE SHALL BE SENT TO THE
         FOLLOWING ADDRESS:
                             BMW of North America, LLC
                      Customer Relations and Services Department
                                     P.O. Box 1227
                             Westwood, NJ 07675-12271
                                    800 831-1117
                           customerrelations@bmwusa.com

                                              37

                                                                        BMW NA 0896
-01423-CAB-AHG           Document 20-1 Filed 12/14/20 PageID.710 P
      8. The following remedies may be sought in BBB AUTO LINE: repairs,
         reimbursement for money paid to repair a vehicle or other expenses
         incurred as a result of a vehicle nonconformity, repurchase or replacement
         of your vehicle and compensation for damages and remedies available
         under BMW NA's written warranty or applicable law.
      9. The following remedies may not be sought in BBB AUTO LINE: punitive or
         multiple damages, attorney's fees, or consequential damages other than as
         provided in California Civil Code Section 1794(a) and (b).
      10. You may reject the decision issued by a BBB AUTO LINE arbitrator. If you
          reject the decision, you will be free to pursue further legal action. The
          arbitrator's decision and any findings will be admissible in a court action.
      11. If you accept the arbitrator's decision, BMW NA will be bound by the
          decision, and will comply with the decision within a reasonable time not to
          exceed 30 days after we receive notice of your acceptance of the decision.
      12. Please call BBB AUTO LINE at 1 800 955-5100 for further details about
          the program.
      IDAHO Residents IMPORTANT: IF THIS VEHICLE IS DEFECTIVE, YOU MAY
      BE ENTITLED UNDER THE STATE'S LEMON LAW TO REPLACEMENT OF
      IT OR A REFUND OF ITS PURCHASE PRICE OR YOUR LEASE PAYMENTS.
      HOWEVER, TO BE ENTITLED TO REFUND OR REPLACEMENT, YOU MUST
      FIRST NOTIFY THE MANUFACTURER, ITS AGENT, OR ITS AUTHORIZED
      DEALER OF THE PROBLEM IN WRITING AND GIVE THEM AN
      OPPORTUNITY TO REPAIR THE VEHICLE. YOU ALSO HAVE A RIGHT TO
      SUBMIT YOUR CASE TO THE CONSUMER ARBITRATION PROGRAM
      WHICH THE MANUFACTURER MUST OFFER IN THIS STATE.




                                             38

                                                                     BMW NA 0897
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.711 P
    SPECIAL PROGRAMS
    SOMETIMES BMW OF NORTH AMERICA, LLC (BMW NA) OFFERS A
    SPECIAL ADJUSTMENT PROGRAM TO PAY ALL OR PART OF THE COST
    OF CERTAIN REPAIRS BEYOND THE TERMS OF THE WARRANTY.
    CHECK WITH YOUR AUTHORIZED BMW CENTER TO DETERMINE
    WHETHER ANY ADJUSTMENT PROGRAM IS APPLICABLE TO YOUR
    MOTOR VEHICLE.

    BMW ROADSIDE ASSISTANCE
    The BMW Roadside Assistance Program reflects BMW's commitment to
    your complete satisfaction with the BMW ownership experience.
    It’s available for U.S. version BMWs in all 50 states, Canada, and Puerto Rico
    24 hours a day, 365 days a year.
    It's a valuable benefit provided to you at no additional cost. (Subject to certain
    limitations and exclusions noted on page 43.)
    The BMW Roadside Assistance Program is not a warranty and does not affect
    your rights under the New Vehicle Limited Warranty.
    Services provided by a third-party business partner.

    OWNER'S ELIGIBILITY
    You are covered if your vehicle is:
    䉯 A new BMW automobile, distributed by BMW NA, and purchased at an
      authorized BMW center; OR
    䉯 A new BMW automobile, purchased under the BMW NA European Delivery
      Plan; OR
    䉯 A new, U.S. version, BMW automobile purchased under the Diplomatic or
      Military Sales programs, operated in any of the 50 states, Canada and Puerto
      Rico.
    The vehicle itself is covered when driven by any authorized driver.
    Protection as determined by the vehicle’s original in-service date:
    New BMWs — Protection is provided for 4 years/unlimited miles.
    Certified Pre-Owned BMWs— 5 years or 6 years (as applicable)/unlimited
    miles.


                                             39

                                                                      BMW NA 0898
-01423-CAB-AHG         Document 20-1 Filed 12/14/20 PageID.712 P
     NOTE: This protection does not affect the new vehicle limited warranty
      coverage, which remains at 4 years/50,000 miles, or the applicable Certified
      Pre-Owned BMW time and mileage coverage.

      GETTING STARTED
      For your convenience, a decal showing Roadside Assistance information has
      been affixed on the driver's side of the windshield and in the rear compartment
      area.

      CALLING FOR ASSISTANCE
      The toll-free BMW Roadside Assistance number (1 800 332-4269) is answered
      by a BMW Roadside Assistance service representative. In order for you to
      receive quick and reliable services, it is essential that you provide detailed and
      accurate information to the service representative.
      Be prepared to give:
      䉯 Your name.
      䉯 Your complete Vehicle Identification Number (found on your vehicle
        registration, or on the bottom driver's side of your windshield).
      䉯 Model description and color of your vehicle.
      䉯 License plate number of your vehicle.
      䉯 Vehicle location (including nearby crossroads/intersections, highway mile
        markers, street numbers, landmarks, etc.).
      䉯 Location you are calling from (including a telephone number where you can
        be reached).
      䉯 A description of your vehicle's problem. Specific and accurate information
        will enable the Roadside Assistance service representative to provide the
        proper help.
      Concierge Service. Should there be a need beyond BMW Roadside
      Assistance, Concierge service will provide a personal assistant who will help in
      every way to get you to your final destination. Concierge service will help you
      locate a rental car or taxi agency, hotel or even help procure airline reservations.

      SERVICES
      From the information you provide, the BMW Roadside Assistance service
      representative will determine the type of help required.


                                               40

                                                                        BMW NA 0899
-01423-CAB-AHG   Document 20-1 Filed 12/14/20 PageID.713 P
     DISPATCH SERVICE
     A service provider will be dispatched to the site of your disabled vehicle.

     ON-SITE ASSISTANCE
     On-site service for vehicle disablements, such as flat tires, dead batteries, and
     out of fuel conditions, is provided up to a maximum of $100.00 per incident by
     BMW Roadside Assistance.
     The cost for parts and fuel, when used on-site, is the responsibility of the
     owner/driver. The New Vehicle Limited Warranty does not cover any of the
     above on-site services.

     LOCK-OUT
     Your BMW is equipped with an advanced entry system, which cannot be
     bypassed by traditional locksmith methods without significant damage to your
     vehicle. The recommended procedure for a lock-out is to use the My BMW
     Remote US App to initiate a remote door unlock. You must have a valid BMW
     Assist account with user name and password (call BMW Assist toll-free at
     1-888-333-6118 if you are unsure of your user name or password). In the event
     the remote door unlock service is not possible, Roadside Assistance will help
     you get back on the road. A representative will help arrange alternate
     transportation to the nearest authorized BMW center, home or office. You, or the
     person driving your vehicle, are responsible for any expenses related to
     replacement keys if required.

     TOWING SERVICE
     In the event of a mechanical breakdown normally covered under the New
     Vehicle Limited Warranty, your vehicle will be transported (at no cost) to the
     nearest authorized BMW center. Towing to the nearest authorized BMW center
     is also covered in the event of a damaged/flat tire or collision.
     If the breakdown occurs after normal business hours, your vehicle will be
     transported to a secure location and transported to the nearest authorized
     BMW center on the next business day.
     However, you may request (at no cost) to be taken to your preferred authorized
     BMW center as long as it is within 50 additional miles of the “nearest”
     authorized BMW center.
     If you request that the vehicle be taken to a location other than the nearest
     authorized BMW center the expense will be your responsibility.
                                             41

                                                                      BMW NA 0900
-01423-CAB-AHG          Document 20-1 Filed 12/14/20 PageID.714 P
     Towing requests for vehicles disabled because of casualty, fire, act of God, or
       violation of law (federal, state or local) are provided at the expense of the
       owner/driver.
       If it is necessary for you to have your vehicle towed through your own
       arrangements, you must contact BMW Roadside Assistance for prior
       authorization and instructions on claim procedures. All claims must be
       submitted within sixty (60) days of the disablement or occurrence,
       accompanied by the original receipts. Claims received after that time period
       may not be honored and are subject to the full discretion of BMW Roadside
       Assistance. If BMW Roadside Assistance is not contacted for “prior”
       authorization, the maximum coverage for towing is $100.00.

       SIGN-AND-DRIVE
       Typically, if you are within the terms of your warranty, the services you receive
       under the BMW Roadside Assistance program will not require payment. In most
       cases, you will simply sign a receipt from the provider of services.

       TRIP INTERRUPTION BENEFITS
       Trip interruption benefits are provided for mechanical breakdowns as follows:
       䉯 Breakdowns that are caused by a defect covered under the terms of the
          limited warranty; and
       䉯 Must occur in excess of 100 miles from the driver's primary residence; and
       䉯 Repairs cannot be completed during normal business hours on the same day
          of breakdown.
       Reimbursements will be allowed for meals, lodging, car rentals, and alternate
       transportation to bring the driver and the BMW automobile together after the
       vehicle has been repaired by an authorized BMW center. Original receipts must
       accompany all reimbursement requests.
       Trip interruption benefit is limited to $1,000.00 per incident, for a maximum of
       five days per incident.
       Always contact BMW Roadside Assistance or your BMW center for trip
       interruption benefits. They will assist in making all the necessary arrangements.




                                                42

                                                                         BMW NA 0901
-01423-CAB-AHG
     EXCLUSIONS
                Document 20-1 Filed 12/14/20 PageID.715 P
    Specifically excluded from coverage are:
    䉯 Fines, taxes, impound, storage or towing fees incurred due to a violation of
      local or state law or movement of the vehicle by law enforcement.
    䉯 Expenses related to extreme adverse weather conditions including, but not
      limited to, floods, hurricanes and tornadoes (removal from water, snow, ice,
      etc.).
    䉯 Expenses for the removal and mounting of snow tires or removal of snow
      chains.




                                          43

                                                                  BMW NA 0902
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.716 P
    NOTES:




                          44

                                        BMW NA 0903
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.717 P
    NOTES:




                          45

                                        BMW NA 0904
-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.718 P
    NOTES:




                          46

                                        BMW NA 0905
-cv-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.719 Pag




             WARNING: Operating, servicing and maintaining
         a passenger vehicle or off-road vehicle can expose
         you to chemicals including engine exhaust, carbon
         monoxide, phthalates, and lead, which are known to the
         State of California to cause cancer and birth defects or
         other reproductive harm. To minimize exposure, avoid
         breathing exhaust, do not idle the engine except as
         necessary, service your vehicle in a well-ventilated area
         and wear gloves or wash your hands frequently when
         servicing your vehicle. For more information go to
         www.P65Warnings.ca.gov/passenger-vehicle.

                                                      BMW NA 0906
-cv-01423-CAB-AHG Document 20-1 Filed 12/14/20 PageID.720 Pag




      BMW DRIVER’S GUIDE APP
      Your customized Owner’s Manual as an app.
      Optimized for smartphones & tablets. Can be used offline.
      Download at the App Store® or get it on Google Play® Store

      More about BMW
      bmwusa.com
      1-800-334-4BMW


      © 2018 BMW of North America, LLC
      Woodcliff Lake, New Jersey 07677
      The BMW name, model names and logo are registered trademarks.
      App Store is a registered trademark of Apple Inc. Google Play Store
      is a registered trademark of Google.
      Printed in U.S.A. 12/18

      01 00 2 469 771

                                                                        European vehicles and products may be shown.
                                                                            All information is correct at time of printing
                                                                                  and subject to change without notice.


                                                                                             BMW NA 0907
